                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

OHIO SECURITY INSURANCE COMPANY,
et al.,

               Plaintiffs,                                            Case No. 6:21-cr-16-MC

       v.
                                                                      OPINION AND ORDER
SECON CONTRACTORS, INC., et al.,

            Defendants.
_____________________________

MCSHANE, Judge:

        Three insurance companies brought this action seeking declaratory relief that they owe no

duty to defend or indemnify an insured in an underlying action brought by Defendant H.D. In the

underlying action, H.D. brings sex abuse and other claims against the other Defendants here. Those

Defendants include Michael Segoviano, along with five companies he owned and controlled. The

complaint here is 76 pages, along with nearly 2,000 pages of exhibits. All Defendants other than

H.D. filed their answers to the complaint. H.D. moves to dismiss, arguing the lengthy complaint

fails to abide by rule 8’s directive that a complaint shall contain a short and plain statement of the

grounds and claims of relief. The Court disagrees. As noted by Plaintiffs here:

       The present declaratory judgment action arises from claims by six different
       defendants, under eleven different liability insurance policies, which were issued
       by three separate insurers, in connection with an underlying lawsuit filed by H.D.
       Notably, in the underlying lawsuit, H.D. has filed three complaints–an original
       complaint and two amendments–in which she has alleged that she was sexually
       abused by Defendant Michael Segoviano [], who she alleged was her “boss and
       supervisor” and de facto stepfather.

Resp. 2; ECF No. 31.



1 – OPINION AND ORDER
         In the Ninth Circuit, “a dismissal for a violation under Rule 8(a)(2) [for failing to provide

a short statement supporting the claim for relief], is usually confined to instances in which the

complaint is so verbose, confused and redundant that its true substance, if any, is well disguised.”

Hearns v. San Bernadino Police Dept., 530 F.3d 1124, 1131 (9th Cir. 2008) (quoting Gillebeau v.

City of Richmond, 417 F.2d 426, 431-32 (9th Cir. 1969) (internal quotations omitted)). A district

court may not dismiss a complaint under rule 8(a) “solely based on excessive length[.]” Id. Rule 8

dismissal is appropriate only when a complaint is “replete with redundancy and largely irrelevant”

allegations or is “confusing and conclusory.” Id. at 1132 (internal citations omitted).

         Here, the Complaint is lengthy, but the underlying action involves three insurance

companies and their policies covering five separate insureds through 11 different policies.

Additionally, H.D.’s underlying action involves, to date, three different complaints. 1 The Court

agrees with Plaintiffs that, “[b]ecause the eleven policies contain different language, and because

the six SEGO Defendants have different relationships to the policies and one another, the

Complaint must necessarily undertake the process of explaining the multiple reasons why each of

the eleven individual policies do not afford coverage for each of the six individual parties.” Resp.

7. As was the case in Hearns, “[t]he complaint is logically organized, divided into a description of

the parties, a chronological factual background, and a presentation of enumerated legal claims,

each of which lists the liable Defendants and legal basis therefor. . . . Here, the Defendants should

have no difficulty in responding to the claims with an answer and/or with a Rule 12(b)(6) motion

to dismiss.” 530 F.3d at 1132. Indeed, the five Defendants here other than H.D. were neither

confused nor unable to make out Plaintiffs’ claims. Those Defendants already filed their answers

(and did not even move for additional time to respond). See ECF No. 28.


1 In a recent status report, the parties informed the Court that H.D.’s counsel “expects an amended pleading to be
filed shortly in the underlying action addressed by this declaratory judgment action.” ECF No. 33.


2 – OPINION AND ORDER
        H.D. also argues the Complaint here improperly contains allegations outlining the first two

complaints from H.D’s underlying action for sexual abuse (and other claims) against Segoviano

and his companies. H.D. argues that because she filed a second amended complaint in the

underlying action, any mention here of the earlier complaints are irrelevant because “all prior

complaints are deemed superseded” upon filing of the second amended complaint. H.D. Motion

4; ECF No. 28. The Court agrees with H.D. that in the underlying action, the second amended

complaint is the “operative pleading” there. The Court disagrees, however, that the superseded

complaints in the underlying action are irrelevant to Plaintiffs’ claims here for declaratory relief.

        None of the cases pointed to by H.D. suggest otherwise. As noted, the Court generally

agrees with H.D.’s argument that the filing of an amend ed complaint necessarily makes that

complaint the “operative complaint.” But this is a different argument than one that all superseded

complaints in an underlying action are irrelevant to a later action concerning a duty to defend the

insured in the underlying action. Additionally, the only cases H.D. points to involving insurance

disputes actually run counter to H.D.’s argument here. 2

        Although H.D. cites W. Equities, Inc. v. St. Paul Fire & Marine Ins. Co., 184 Or. App. 368,

370 n.1 (2002), that case does not support the argument that courts review only the most recent

“operative complaint” in later insurance coverage disputes. Instead, the court there noted that—

although the parties argued the court could review all three complaints when determining the duty

to defend—“at the time that Smith tendered the defense, only the first complaint had been filed.

Therefore, the first complaint is the only one that we consider in determining whether defendant

had a duty to defend plaintiffs.” Id. (citing Oregon Ins. Guaranty Assoc. v. Thompson, 93 Or. App.

5, 10 (1988)). Here, although the insureds tendered the original complaint in the underlying case,


2The Court concludes the one-page opinion in the Safeco Ins. Co of Oregon case provided by H.D., which contains
no citations of any kind to any caselaw in support, is neither persuasive nor binding.


3 – OPINION AND ORDER
H.D. now argues that because she filed two amended complaints in the underlying action, the

insurer-Plaintiffs here are prohibited from including allegations from H.D.’s original complaint in

their complaint here for declaratory relief.3 But W. Equities, Inc. concludes otherwise.

           Similarly, H.D. quotes a single sentence of Nat’l Union Fire Ins. Co. v. Starplex Corp.,

220 Or. App. 560, 565 n.1 (2008): “In short, the duty to defend arises from, and persists only

during the effective period of, a complaint containing allegations of conduct that is covered by the

applicable insurance policy or indemnity agreement.” Motion 28. But H.D.’s quoted sentence only

stands for the uncontested rule that a duty to defend may not arise in one complaint only to later

arise based on new allegations in an amended complaint. This too, however, is dif ferent than an

argument that superseded complaints in an underlying action are irrelevant to a determination of

whether the insurer owed a duty to defend . After all, the two sentences immediately preceding

H.D.’s quoted sentence note, “we understand that the duty to defend may arise from the allegations

in an original complaint or, having not arisen in an original complaint, may later arise as a result

of the filing of an amended complaint. Conversely, once such a duty has arisen, it may be

extinguished by the filing of a subsequent amended complaint.” Nat’l Union Fire Ins. Co., 220

Or. App. at 565 n.1. Additionally, the court there noted that “[b]ecause duties to defend in [the

underlying] litigation potentially arose from the allegations of any of those complaints, we describe

each in turn.” Id. at 565. Finally, the court noted:

           Thus, whether Starplex had a duty under its indemnity agreement with the Port to
           defend the Port against the Pierre plaintiffs’ claims is a question of law that we
           answer by comparing the indemnity agreement against the allegations in the Pieer
           plaintiffs’ complaints. . . . We therefore consider the Pierre plaintiffs’ original and
           three amended complaints to determine whether they state allegations covered by
           that provision.”

Id. at 573 (emphasis added).


3   In fact, the insureds here tendered all three of H.D.’s underlying complaints to the insurer-Plaintiffs here.


4 – OPINION AND ORDER
       Contrary to H.D.’s argument, the allegations from H.D.’s original and amended complaint

in the underlying case, along with those in the second amended complaint, are relevant to the

determination here of whether Plaintiffs had a duty to defend the Segoviano Defendants in the

underlying action. Id.

                                      CONCLUSION

       Defendant H.D.’s Motion to Dismiss, ECF No. 28, is DENIED.

IT IS SO ORDERED.
       DATED this 3rd day of May, 2021.

                                           _/s Michael McShane__
                                           Michael J. McShane
                                           United States District Judge




5 – OPINION AND ORDER
